Citation Nr: 1741819	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1972 to May 1991.  He died in March 2011; the Appellant in this case is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was later transferred to the Roanoke, Virginia RO.  

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.

This case was before the Board in July 2015, when the above noted issue was remanded for additional development and clarification.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

As the Board noted in the July 2015 remand, the Appellant has alleged that the Veteran had possible radiation and chemical exposure from serving at a weapons facility while assigned to the 96th Ordinance Company in Germany.  She contended that the Veteran's exposure to these hazardous chemicals and/or radiation may have caused or contributed to his death.  

At the March 2015 Board hearing, the Appellant testified that during the Veteran's service at the weapons facility, she witnessed him break out in a rash on several occasions.  The Veteran's service treatment records showed that in January 1982, he complained of a rash reaction on his hands and arms, with no known etiology.  Additionally, the claims file contains an October 2008 lay statement from R.M., who stated he served with the Veteran in the 96th Ordinance Company in Herborn-Seelbach Germany.  Further, he stated that during this tour of duty, the Veteran guarded the weapons facility, and was exposed to numerous types of hazardous materials.  The military personnel records do show the Veteran served in the 96th Ordinance Company in Germany at a weapons facility.

Although the RO has obtained and associated all the Veteran's military personnel records with the claims file, the Board finds that based on the above evidence, further inquiry should be made with the service department to verify whether the Veteran was exposed to any type of hazardous materials, to include chemicals and radiation, while serving at the weapons facility in Germany.  Thus, a remand is necessary in order for VA to fulfill its duty to assist in this case.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department, or any other appropriate entity, to verify whether, as a member of the 96th Ordinance Company, the Veteran was exposed to any type of hazardous materials, to include chemicals and radiation, while serving at the weapons facility in Herborn-Seelbach Germany.  

2.  Thereafter, if the service department indicates any possible radiation exposure, develop the Appellant's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appeal.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




